UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6487



TYRONE L. JOHNSON,

                                            Plaintiff - Appellant,

          versus


UNNAMED PHYSICIAN'S ASSISTANTS; CORRECTIONAL
MEDICAL SERVICES, INCORPORATED; BARRY STANTON,
Director, Department of Corrections for Prince
George's County, Maryland,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
00-431-DKC)


Submitted:   May 29, 2003                   Decided:   June 5, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opininion.


Tyrone L. Johnson, Appellant Pro Se. Philip Melton Andrews, George
Eugene Brown, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone L. Johnson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Johnson v. Unnamed

Physicians, No. CA-00-431-DKC (D. Md. Feb. 11, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2